DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 7/15/2022 has been entered. Claims 1 and 10-11 have been canceled. 
Claims 2-9 remain for examination. 

Allowable Subject Matter
Claims 2-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment filed on 7/15/2022 incorporated the allowable subject matter of claim 12 and thus is considered persuasive. Accordingly, the prior art fails to disclose:
i. an apparatus as recited in claim 2 comprising: 
a receiver; at least one processor to: detect, via the receiver, a first signal indicative of a user; 
detect, via the receiver, a second signal indicative of a current flowing through a bracelet; 
determine whether to provide access to a gaming system based at least partially on the user and the current flowing through the bracelets permit or disable gaming from a remote location; and 
disable gaming in response to determining that the user is within a pre-defined area in which gaming is permitted by law or whether the user is in a no-gaming zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887